DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 recites “wherein the PDD is positioned adjacent to any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector, and wherein the PDD is configured to explode and cut any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector to block the current flowing in the contactor when the contactor does not control the continuity state of the electric circuit even though the control signal is received.”.  It is unclear whether the cutting by the PDD of the any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector in claim 3 is the same cutting of the shunt resistor recited in claim 1 (which would appear to require the shunt resistor to be located in the positive electrode contactor, the negative electrode contactor, or the electrical connector), or if the cutting referenced in claim 3 is separate and distinct from that of claim 1.  A similar ambiguity is present in claim 4.  Clarification is required so that the scope of the claim is clear.

	Claim 5 recites “wherein the PDD includes a heat radiating body, and wherein the PDD is configured to cut any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector to block the current flowing in the contactor when an electricity conducting metal included in any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector is melted by heat from the heat radiating body applied to the contactor”.  It is unclear whether the cutting by the PDD of the any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector in claim 5 is the same cutting of the shunt resistor recited in claim 1 (in which case the electricity conducting metal included in any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector would appear to be the same as or include the shunt resistor of claim 1), or if the cutting referenced in claim 5 is separate and distinct from that of claim 1.  Clarification is required so that the scope of the claim is clear.

	In claim 11, “the electrical connector” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, the examiner presumes that claim 11 was intended to depend from claim 2 instead of claim 1.  Even if amended to depend from claim 2, however, the scope of claim 11 would be unclear.  For example, regarding the language “configured to block a current flowing in the electrical connector”, does this language refer to the same blocking that is achieved in claim 1 by virtue of cutting the shunt resistor (which would appear to require the shunt resistor to be located in the electrical connector), or does the blocking of claim 11 refer to blocking that is separate and distinct from that of claim 1?  Clarification is required so that the scope of the claim is clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0307351 to Kusch et al. (Kusch) in view of US 2003/0007304 to Merkle et al. (Merkle), US 2018/0013279 to Siciak et al. (Siciak, previously of record) and DE102016216829A1 to Hammerschmidt et al. (Hammerschmidt, previously of record, machine translation provided herewith).

	Regarding claim 1, Kusch discloses an integrated switching device, comprising:
	a contactor located in an electric circuit and configured to control a continuity state of the electric circuit based on a control signal (Kusch, Fig. 4 and paragraphs 35-37, at least contactor 104 of isolation contactor 10; also see paragraphs 6-7, electromechanical contactor);
	a shunt resistor  connected directly to the contactor to measure a current flowing in the contactor (Kusch, Fig. 4 and paragraphs 35-37, current shunt 102);
	
	a current sensor including one or more comparators configured to compare a magnitude of current flowing in the shunt resistor with a predetermined current magnitude (Kusch, Fig. 4 and paragraphs 35-37, integrated circuit 108 monitors the current and voltages and compares them to thresholds that are established that are particular to the device(s) to which isolation contactor 10 is connected),
	wherein the contactor, and the current sensor are included in one housing (the language “wherein the contactor and the current sensor are included in one housing” does not positively recite the housing as an element of the integrated switching device; the housing is therefore not construed as a required element of the claimed integrated switching device and the language “wherein the contactor and the current sensor are included in one housing” therefore carries no patentable weight; Kusch nonetheless discloses such an arrangement, see Kusch, Fig. 4 and paragraphs 35-37, housing of contactor 10; also see e.g., paragraphs 15-16, housing of isolation contactor).

	Kusch is not relied upon as explicitly disclosing that the shunt resistor is positioned on the contactor, and that the integrated switching device includes one or more power disconnect devices (PDD) configured to block the current flowing in the contactor by cutting the shunt resistor.

	Positioning a shunt resistor on a contactor is known and provides advantages such as a substantial reduction in wiring, easier installation and space savings (Merkle, e.g., Fig. 2, paragraph 17-21).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kusch’s arrangement of Fig. 4 such that current shunt 102 is positioned on contactor 104 in the manner disclosed by Merkle in order to realize the advantages of such an arrangement disclosed by Merkle, e.g., a substantial reduction in wiring, easier installation and space savings).

	In closely related art, Siciak discloses a pyrotechnic disconnecting device that utilizes a small pyrotechnic charge positioned above a mechanical cutter, with the pyrotechnic charge configured to direct the mechanical cutter downwards and into contact with an electrical connection to cut the electrical connection in order to block current flow (Siciak, e.g., paragraphs 22-23).  Siciak discloses that the disconnecting device may be caused to operate when a contactor for controlling the continuity state of an electric circuit does not does not control the continuity state of the electric circuit even though the control signal is received (Siciak, e.g., paragraph 27; also see Fig. 3 and paragraphs 28-32, particularly paragraph 32, upon receiving notification that the contactor is still in a closed state, or is not responding to the control signal to open, the control module may generate a control signal to activate the disconnecting device (also referred to herein as “an activation signal”), thereby breaking electrical connection; importantly, note that Siciak discloses that the open state of a contactor after providing a control signal to open the contactor may be determined by checking for current flow from the battery to the electrical bus; see Siciak, e.g., Fig. 3 and paragraph 31, step 306; in Siciak’s arrangement, if current is detected after providing a control signal to open the contactor, it is recognized that the contactor has not opened in response to the control signal to open the contactor and that disconnection using the pyrotechnic disconnecting device is warranted; see Siciak, e.g., claim 1).

	In closely related art, Hammerschmidt discloses a power disconnect device configured to block the current flowing by cutting a shunt resistor (Hammerschmidt, e.g., Fig. 5-6 and paragraphs 48-59, current sensor 19 includes measuring element 20 that is, for example, a highly accurate resistance element for detecting the electric current; when pyrotechnic actuator 17 is activated, isolating bolt 23 severs current sensor 19 such that the electrical connection between the high-voltage components is disconnected or interrupted, so that no more electrical currents can be transmitted between the components via the current sensor 19; when current measured using current sensor 19 exceeds a threshold, pyrotechnic actuator 17 is actuated to isolate HV circuit from a load, e.g., vehicle-based load).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kusch’s arrangement of Fig. 4 to include one or more power disconnect devices (PDD) configured to block the current flowing in the contactor by cutting the shunt resistor.  In this way, disconnection/protection can be performed in the event of faulty/failed operation of Kusch’s contactor 104 as disclosed by Siciak (e.g., current flow still detected after open control signal applied to contactor), with the disconnection/protection being implemented by cutting Kusch’s current shunt 102 in the manner disclosed by Hammerschmidt.  Additionally, or in the alternative, in this way, disconnection/protection can be performed based on comparison of the measured current exceeding a threshold (regardless of the control state of Kusch’s contactor 104) in the manner disclosed by Hammerschmidt.  Note also that in Kusch modified in view of Merkle, Siciak and Hammerschmidt that the power disconnect device will be included with the same housing that contains the contactor and the current sensor, e.g., the housing of Kusch’s contactor 10 of Fig. 4.

	Regarding claim 2, Kusch in view of Merkle, Siciak and Hammerschmidt discloses wherein the contactor includes: a positive electrode contactor and a negative electrode contactor connected with the electric circuit; and
	an electrical connector configured to electrically connect and disconnect the positive electrode contactor and the negative electrode contactor based on the control signal (see Kusch in view of Merkle, Siciak and Hammerschmidt as applied to claim 1, noting that Kusch discloses that the contactor, e.g., contactor 104 of Fig. 4, is an electromechanical contactor and therefore necessarily includes a positive electrode contactor and a negative electrode contactor connected with the electric circuit and an electrical connector configured to electrically connect and disconnect the positive electrode contactor and the negative electrode contactor based on the control signal; see, e.g., paragraph 7).

	Regarding claim 3, Kusch in view of Merkle, Siciak and Hammerschmidt discloses wherein the PDD is positioned adjacent to any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector, and wherein the PDD is configured to explode and cut any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector to block the current flowing in the contactor when the contactor does not control the continuity state of the electric circuit even though the control signal is received (see Kusch in view of Merkle, Siciak and Hammerschmidt as applied to claim 2, noting that Kusch modified in view of Merkle as applied to claim 1 discloses that shunt can be positioned on the contactor by virtue of being integrated into one of the positive/negative electrodes of the contactor (Merkle, e.g., Fig. 2); cutting the shunt in the manner disclosed by Hammerschmidt therefore at least implicitly requires the power disconnect device, e.g., pyrotechnic actuator 17 such as disclosed by Hammerschmidt, to be positioned adjacent to any one or more of the positive/negative electrodes into which the shunt is integrated; further note that Siciak as relied upon in connection with claim 1 discloses that the disconnecting device may be caused to operate when a contactor for controlling the continuity state of an electric circuit does not does not control the continuity state of the electric circuit even though the control signal is received (Siciak, e.g., paragraph 27; also see Fig. 3 and paragraphs 28-32, particularly paragraph 32, upon receiving notification that the contactor is still in a closed state, or is not responding to the control signal to open, the control module may generate a control signal to activate the disconnecting device (also referred to herein as “an activation signal”), thereby breaking electrical connection)).

	Regarding claim 4, Kusch in view of Merkle, Siciak and Hammerschmidt discloses wherein the PDD is configured to explode and cut any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector to block the current flowing in the contactor when a magnitude of the current flowing in the contactor measured by the current sensor exceeds a predetermined current magnitude regardless of whether the control signal is received by the contactor (see Kusch in view of Merkle, Siciak and Hammerschmidt as applied to claim 2, e.g., see Siciak as applied to claim 1, Siciak discloses that determining the open state of a contactor after providing a control signal to open may be determined by checking for current flow from the battery to the electrical bus; see Siciak, e.g., Fig. 3 and paragraph 31, step 306; in Siciak’s arrangement, if current is detected after providing a control signal to open the contactor, it is recognized that the contactor has not opened in response to the control signal and disconnection implemented using the pyrotechnic disconnecting device is warranted; disconnection/protection can be performed in the event of faulty/failed operation of Kusch’s contactor 104 as disclosed by Siciak (e.g., current flow still detected after open control signal applied to contactor), with the disconnection/protection being implemented by cutting Kusch’s current shunt 102 in the manner disclosed by Hammerschmidt; additionally or in the alternative see Hammerschmidt as applied to claim 1, disconnection/protection can be performed based on comparison of the measured current exceeding a threshold (regardless of the control state of Kusch’s contactor 104) in the manner disclosed by Hammerschmidt).

	Regarding claim 6, Kusch in view of Merkle, Siciak and Hammerschmidt discloses wherein the shunt resistor is included in any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector (see Kusch in view of Merkle, Siciak and Hammerschmidt as applied to claim 2, noting that Kusch modified in view of Merkle as applied to claim 1 discloses that shunt can be positioned on the contactor by virtue of being integrated into one of the positive/negative electrodes of the contactor (Merkle, e.g., Fig. 2)).

	Regarding claim 7, Kusch in view of Merkle, Siciak and Hammerschmidt discloses wherein the current sensor includes a comparator, wherein the comparator is configured to compare the current flowing in the shunt resistor with the predetermined current magnitude, and wherein operation of the PDD is controlled based on a comparison result output through the comparator (see Kusch in view of Merkle, Siciak and Hammerschmidt as applied to claim 6, e.g., see Siciak as applied to claim 1, Siciak discloses that determining the open state of a contactor after providing a control signal to open may be determined by checking for current flow from the battery to the electrical bus; see Siciak, e.g., Fig. 3 and paragraph 31, step 306; in Siciak’s arrangement, if current is detected after providing a control signal to open the contactor, it is recognized that the contactor has not opened in response to the control signal and disconnection using the pyrotechnic disconnecting device is warranted; disconnection/protection can be performed in the event of faulty/failed operation of Kusch’s contactor 104 as disclosed by Siciak (e.g., current flow still detected after open control signal applied to contactor), with the disconnection/protection being implemented by cutting Kusch’s current shunt 102 in the manner disclosed by Hammerschmidt; additionally or in the alternative see Hammerschmidt as applied to claim 1, disconnection/protection can be performed based on comparison of the measured current exceeding a threshold (regardless of the control state of Kusch’s contactor 104) in the manner disclosed by Hammerschmidt; note that Kusch as applied to claim 1 that the current sensor includes a comparator; note that Siciak’s determination of improper contactor operation (e.g., current flow still detected after open control signal applied to contactor) is comparison-based; note that Hammerschmidt’s determination of measured current exceeding a threshold is comparison-based).

	Claim 10 recites a system for monitoring and protecting a battery, comprising:
	an integrated switching device including:
		a contactor located in an electric circuit and configured to control a continuity state of the electric circuit based on a control signal;
		a shunt resistor positioned on the contactor to measure a current flowing in the contactor;
		a blocking unit configured to block the current flowing in the contactor by cutting the shunt resistor; and
		a current sensor including one or more comparators configured to compare a magnitude of current flowing in the shunt resistor with a predetermined current magnitude,
	wherein the contactor, the blocking unit, and the current sensor are included in one housing,
and is rejected under 35 U.S.C. 103 as unpatentable over Kusch in view of Merkle, Siciak and Hammerschmidt for reasons identical to those set forth above in connection with claim 1.  The language “located in an electric circuit” does not positively recite the electric circuit as an element of integrated switching device.  Accordingly, the electric circuit is therefore not construed as a required element of the claimed integrated switching device.  Kusch nonetheless discloses that contactor 104 is located in an electric circuit, see, e.g., Kusch , Fig. 4.  The language “wherein the contactor, the blocking unit, and the current sensor are included in one housing” does not positively recite the housing as an element of the integrated switching device.  The housing is therefore not construed as a required element of the claimed system and the language “wherein the contactor, the blocking unit, and the current sensor are included in one housing” therefore carries no patentable weight.  Kusch nonetheless discloses such an arrangement, see, e.g., Kusch, Fig. 4 and paragraphs 35-37, housing of contactor 10; also see, e.g., paragraphs 15-16, housing of isolation contactor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kusch in view of Merkle, Siciak and Hammerschmidt in view of US 2015/0032311 to Shao et al. (Shao, previously of record).

	Regarding claim 8, Kusch in view of Merkle, Siciak and Hammerschmidt as applied to claim 1 is not relied upon as explicitly disclosing wherein the current sensor is configured to transmit the measured current using Controller Area Network (CAN) communication.  Current sensors configured to transmit measured current using CAN communication are known.  See, e.g., Shao, paragraph 27, the communication device 500 can include any suitable components for communication, e.g., via a controller area network (CAN), with the various illustrated components: the position sensor 520).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kusch in view of Merkle, Siciak and Hammerschmidt such that the current sensor is configured to transmit the measured current using Controller Area Network (CAN) communication for at least the reason that this would allow current measurements to be transmitted to other systems/devices in a vehicle in which Kusch’s contactor is used.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kusch in view of Merkle, Siciak and Hammerschmidt in view of US 2014/0333314 to Kaupp et al. (Kaupp).

	Regarding claim 9, Kusch in view of Merkle, Siciak and Hammerschmidt as applied to claim 1 is not relied upon as explicitly disclosing wherein the current sensor includes a hall effect sensor.  Kaupp discloses the use of a Hall effect sensor in connection with a shunt sensor in order to identify a fault in the current measuring circuit (Kaupp, e.g., paragraphs 10-12, compare the primary signal corresponding to the current determined by means of the measuring resistor with the secondary signal corresponding to the current determined by means of the magnetic-field sensor and to output an error signal in the event that the two signals differ; should the primary signal suddenly differ significantly from the secondary signal of the magnetic-field sensor, the error signal is output, as a result of which a fault in the current-measuring circuit can be identified).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kusch in view of Merkle, Siciak and Hammerschmidt such that the current sensor includes a hall effect sensor.  In this way, in the manner disclosed by Kaupp, a fault in the current-measuring circuit can be identified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863